                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             OXFORD DIVISION

TYROWONE LOUIS KIMBLE                                                      PLAINTIFF
V.                                             CIVIL ACTION NO.: 3:18CV38-NBB-RP
COFFEEVILLE POLICE DEPT., et al.                                      DEFENDANTS


                                            ORDER


      In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that Defendant Gage Vance’s Motion for Summary Judgment and for Qualified

Immunity is GRANTED. This case is hereby dismissed with prejudice and closed.

      This, the 9th day of October, 2019.

                                                /s/ Neal Biggers
                                                NEAL B. BIGGERS, JR.
                                                UNITED STATES DISTRICT JUDGE
